Exhibit 10.1
 


PURCHASE AGREEMENT
This Purchase Agreement (this "Agreement"), dated as of [_____], is by and
between UMH Properties, Inc., a Maryland corporation (the "Company") and
[_______] (the "Purchaser").
WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, [_____] shares of the Company's
common stock, par value $0.10 per share (the "Shares").
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:
1.            Purchase and Sale.  Subject to the terms and conditions hereof,
the Purchaser agrees to purchase from the Company, and the Company agrees to
issue, sell, transfer and convey to the Purchaser [_____] Shares ("Total
Shares"), at a price per share equal to [______] (the "Price per Share") for an
aggregate purchase price equal to the product of the Total Shares and the Price
per Share  (the "Purchase Price") at the Closing (as defined below).
2.            Representations, Warranties and Agreement of the Company.  The
Company represents and warrants that:
(a)            the issued and outstanding Shares of the Company have been duly
authorized and validly issued and are fully paid and non-assessable;
(b)            the Shares have been duly authorized, and when issued in
accordance with the terms of the Company's charter and delivered as contemplated
hereby, will be validly issued, fully paid and non-assessable;
(c)            the Shares will be listed, are registered and not subject to any
limitations on resale, subject to notice of issuance, on the New York Stock
Exchange, effective as of the Closing;
(d)            the issuance of the Shares is not subject to preemptive or other
similar rights;
(e)            the Company is not a party to any agreements that create rights
or obligations in the Shares relating to any third party including voting or
stockholder agreements;
(f)            the Company is the lawful owner of the Shares, free and clear of
any encumbrances, security interests or liens of any kind and has full power and
authority to sell and transfer the Shares as contemplated in this Agreement; and
(g)            the Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought.
3.            Representations and Warranties of the Purchaser.   The Purchaser
represents and warrants that this Agreement has been duly authorized by the
Purchaser and duly executed and delivered by or on behalf of the Purchaser, and
constitutes a legal, valid and binding agreement of the Purchaser, enforceable
against the Purchaser in accordance with its terms except as may be limited by
(i) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights or remedies of creditors or
(ii) the effect of general principles of equity, whether enforcement is
considered in a proceeding in equity or at law and the discretion of the court
before which any proceeding therefor may be brought.
The Purchaser represents that it has made its investment decision independently
in accordance with the investment objectives and investment strategies of
[_____], and the Purchaser represents that it did not make its investment
decision based on any other information provided by the Company or CSCA Capital
Advisors LLC (the "Placement Agent") or any sub-placement agent, or on any
recommendation of the Company, the Placement Agent, or any sub-placement agent. 


4.            Conditions to Obligations of the Parties.
(a)            The Purchaser's obligations to purchase the Shares shall be
subject to the accuracy of the representations and warranties of the Company set
forth in Section 2 of this Agreement on the date hereof and on the Closing.
(b)            The Company's obligation to issue and sell the Shares shall be
subject to (i) the accuracy of the representations and warranties of the
Purchaser set forth in Section 3 of this Agreement on the date hereof and on the
Closing and (ii) receipt by the Settlement Agent (as defined below) of payment
in full of the Purchase Price for the Shares by federal wire of immediately
available funds, prior to the payment of fees and expenses.
5.            Closing.  Provided that the conditions set forth in Section 4
hereto and the last sentence of this Section 5 have been met or waived at such
time, the transactions contemplated hereby shall be consummated on June 5, 2017,
or at such other time and date as the parties hereto shall agree (each such time
and date of payment and delivery being herein called the "Closing").  At the
Closing, settlement shall occur through Weeden & Co. LP (the "Settlement
Agent"), or an affiliate thereof, on a delivery versus payment basis through the
DTC ID System.
6.            Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, by written notice promptly
given to the other parties hereto, at any time prior to the Closing by the
Company, on the one hand, or if the Closing shall not have occurred on or prior
to June 5, 2017 by the Purchaser on the other; provided that the Company or the
Purchaser, as the case may be, shall not be entitled to terminate this Agreement
pursuant to this Section 6 if the failure of Closing to occur on or prior to
such dates results primarily from such party itself having materially breached
any representation, warranty or covenant contained in this Agreement.
7.            Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing and, if to the Purchaser,
shall be sufficient in all respects if delivered or sent by facsimile to [_____]
or by certified mail to:
[_____]
and, if to the Company, shall be sufficient in all respects if delivered or sent
to the Company by facsimile to (732) 577-9980 or by certified mail to the
Company at:


UMH Properties, Inc.
3499 Route 9 North, Suite 3C,
Freehold, New Jersey 07728
Attention:  Anna Chew, Chief Financial Officer


8.            Governing Law.  This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of New York, without
regard to conflict of laws principles.
9.            Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any prior understanding or representation of any kind preceding the
date of this Agreement. This Agreement may be amended only in a writing that is
executed by each of the parties hereto.
10.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the same Agreement.  Executed counterparts may be
delivered by facsimile.
11.            Waiver. The failure of either party to enforce any provisions of
this agreement shall not be deemed a waiver or limitation of that party's right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.






[Signature pages follow]
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.
UMH PROPERTIES, INC.
   
By:
   
Name:
 
Title:






 
By:
   
Name:
 
Title:


 
 
[Signature Page]